tcmemo_2010_284 united_states tax_court humphrey edefua igberaese petitioner v commissioner of internal revenue respondent docket no filed date humphrey edefua igberaese pro_se vivian n rodriguez for respondent memorandum opinion morrison judge this case is a redetermination of the deficiency respondent the internal_revenue_service irs had determined in petitioner humphrey edefua igberaese’s federal_income_tax the issues for decision are whether he incurred and complied with applicable substantiation requirements for the amounts he claimed as business-travel charitable-contribution and casualty-loss deductions is entitled to a deduction for a business suit shoes and dry cleaning is subject_to accuracy-related and late-filing penalties and was denied due process of law by being denied certain opportunities for administrative review introduction background in the year at issue igberaese lived in miramar florida he worked as a senior operating engineer for the courier company fedex igberaese’s tax_return was due on date he filed the return on date he attributes the delay to his divorce proceeding which began in and was still unresolved when his tax_court trial occurred in date the irs audited igberaese’s return and in mailed him a notice_of_deficiency in the notice the irs determined a deficiency of dollar_figure on the grounds that several deductions were disallowed the entire dollar_figure he claimed for travel to professional conferences the entire dollar_figure he claimed for a business suit shoes and dry cleaning the entire dollar_figure he claimed for cash contributions to a church the entire 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated dollar_figure he claimed for contributions of used clothing and household goods to a charity and dollar_figure of the dollar_figure he claimed for hurricane damage to his house and yard the notice also determined that igberaese was liable for a dollar_figure late- filing penalty as well as a dollar_figure accuracy-related_penalty the latter penalty on the grounds of substantial_understatement_of_income_tax or alternatively negligence igberaese contests each of the irs’s determinations he still lived in florida when he filed the petition business-travel mileage on the irs form_2106 employee business_expenses which he attached to his form_1040 u s individual_income_tax_return igberaese reported that his vehicle was driven big_number miles in the form_2106 says that these miles consisted of big_number business miles big_number commuting miles and big_number other miles although the form asks the taxpayer for all three categories of miles it provides for the computation of a deduction only for the business miles igberaese does not claim a deduction for miles in any other category in recognition of the change in the irs standard mileage rate during the form directs the taxpayer to multiply the number of business miles driven before date by cents and to multiply the number of business miles driven after date by cents the dollar figures igberaese entered on the lines for the results of this multiplication correspond to big_number business miles for each period for a total of big_number business miles igberaese did not explain why he claimed deductions reflecting big_number miles a number that is greater than the number of miles he reported for business miles and indeed for all categories of miles combined we infer that he completed the return carelessly igberaese claims that his mileage deduction relates to his trips to professional-association conferences to maintain skills important to his employment he claims that his employer did not reimburse him for costs of attending these conferences because his employer did not require him to attend igberaese’s only documentary_evidence relating to the trips is a few pages in a small notepad a typical entry is as follows trip purpose technical and career conference venue dallas tx start date january return date january roundtrip mileage we infer that the dates igberaese recorded as start date and the return date are the beginning and ending dates of the conferences not the beginning and ending dates of the purported travel because the periods are very short in relation to the distances purportedly driven from in each case southern florida besides the dallas entry the other entries are for a big_number mile round trip to boston for a four-day conference on march a big_number mile round trip to anaheim california for a three-day conference on september 29-october a big_number mile round trip to san diego california for a six-day conference on october and a big_number mile round trip to anaheim california for a three-day conference on november igberaese did not produce any other evidence that he attended the conferences he testified that he drove alone taking only two or three days to travel from southern florida to california suit shoes and dry cleaning igberaese did not present any evidence regarding this deduction cash charitable_contributions igberaese asserts that he contributed dollar_figure to his church in cash every week of the year for a total of dollar_figure he said that when he was in town he would attend church and would personally donate the dollar_figure to the church he said that when he would be out of town he would provide the cash to other church members in sealed envelopes to take to the church for him he said he did not recall even approximately how often he provided the cash to other church members to donate for him nor did he remember the names of any of these members he presented a printout of a computer spreadsheet consisting of the name of the church the date of each contribution each sunday of the year the amount of each contribution dollar_figure and the yearly total dollar_figure he testified that he made each entry around the time of that week’s contribution noncash charitable_contributions igberaese made a donation of clothing and household goods to the vietnam veterans of america an organization which raises some of its funds by accepting donations of household_items and reselling them through third-party retailers the parties stipulated the authenticity of a receipt that was signed by a representative of vietnam veterans of america and has boxes checked indicating that igberaese’s donation included items in the preprinted categories of bags of clothing miscellaneous electrical appliances drapes or bedding furniture describe and other describe the receipt bears the handwritten description computer printer for the other items but does not describe the furniture igberaese presented to the court a spreadsheet purporting to list the items he donated their purchase prices and their values at the time of donation each entry in the spreadsheet corresponded to a type of item he claims to have donated such as business suits rather than a specific item he testified that he prepared the spreadsheet in response to an irs auditor’s request he also testified that the spreadsheet was based on his memory of the purchase prices of the items and a handwritten list of the items that he prepared around the time of the donation a list that he did not present to us a sample of the spreadsheet follows item quantity purchase_price each value each men’s dress shoes casual shoes athletic shoes business suits business shirts business pants casual shirts casual pants athletic wear blankets and sheets dollar_figure dollar_figure igberaese admits that he did not compile the values in the spreadsheet until his return came under audit at which time he arrived at a total value of dollar_figure precisely equal to the amount of the noncash-contribution deduction he had claimed on his return casualty_loss hurricane wilma hit southern florida in date igberaese claimed a casualty-loss deduction of dollar_figure on his return asserting that the loss was due to hurricane wilma damages shortly after the hurricane an insurance agent determined that the hurricane had caused dollar_figure in structural damage dollar_figure to the roof dollar_figure to the garage dollar_figure to a sprinkler line and dollar_figure to a structure supporting a mailbox the insurance_company did not compensate igberaese for this damage because it did not exceed his dollar_figure policy deductible igberaese testified that his yard was also damaged as a result of the hurricane but that his insurance_company did not address this damage he did not explain why the insurance_company did not address the damage he testified that the hurricane ruined the flower beds and some trees in his yard and that the heavy equipment used to remove debris from his yard after the hurricane severely damaged his lawn igberaese further testified that he was not able to find a reputable company to repair the damage as it is very difficult to do so shortly after a hurricane and that he as a consequence hired a less- established contractor named oswaldo esquivel igberaese testified that he paid esquivel about dollar_figure in cash to restore his landscape in support he presented a document he identifies as a handwritten receipt from esquivel the document lists dollar_figure to clean up the remains of three palm trees and two flower beds dollar_figure to purchase and plant three royal palm trees and dollar_figure to re-sod the lawn and replant a flower bed for a total of dollar_figure besides his own testimony igberaese did not present any evidence of the casualty_loss igberaese conceded that he did not take pictures of the damage to his flower beds or trees explaining that he had been rattled by the hurricane he also conceded that he did not have anything other than the esquivel receipt to corroborate that he had paid the dollar_figure amount he explained that his bank account was affected by fraud and closed in he said that he had made several requests for bank statements relating to that period to corroborate the payment but that the bank said it did not have the records he did not corroborate the existence of the alleged fraud or alleged refusal to provide bank statements late-filing penalty igberaese testified that he was unable to timely file his return because he was involved with a very difficult divorce one that is currently still going on in appeal between my regular job and attending court proceedings i was unable to make the deadline he also testified and the irs does not dispute that was the first year in which he failed to timely file an income-tax return 2igberaese asserts on brief that some records were inaccessible to him during the divorce we disregard this statement as inadmissible hearsay see fed r evid and hearsay see also rule c statements in briefs not taken into account as evidence he has not shown that any problem in obtaining records from his ex-wife contributed to his failure to present evidence to the court accuracy-related_penalty igberaese did not present additional evidence in opposition to an accuracy-related_penalty but simply argues that his deductions were accurate adequately substantiated and claimed in good_faith alleged due-process violation it appears to be undisputed that the irs regularly grants taxpayers an opportunity to resolve their disputes relatively informally through a conference with its appeals_office before issuing a notice_of_deficiency but that it did not give igberaese a conference before issuing the deficiency_notice instead it granted him this opportunity only after issuing the deficiency_notice igberaese contends that this constitutes a due-process violation in addition igberaese contends that the appeals officer did not adequately consider materials he submitted burden_of_proof discussion the petitioner generally has the burden_of_proof rule a this means that if the evidence before us is in equipoise or otherwise insufficient to carry that burden we will generally sustain the irs’s determination as to a given issue see 40_tc_304 sec_7491 shifts to the irs the burden_of_proof on a given factual issue relevant to the taxpayer’s liability if the taxpayer introduces credible_evidence has complied with applicable substantiation requirements has maintained all required records and has cooperated with reasonable information requests from the irs the taxpayer bears the burden of proving that he or she has met the prerequisites of sec_7491 see miner v commissioner tcmemo_2003_39 h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 igberaese argues on brief that the burden_of_proof should be shifted to the irs as to each of the deductions at issue except for the deduction for a suit shoes and dry cleaning which he does not mention at all on brief we disagree we do not find the evidence igberaese introduced to be credible as we discuss in connection with each deduction igberaese presented little beyond his own unpersuasive testimony and self-created documentation to corroborate his series of implausible deductions several of his explanations for the absence of further corroboration were also implausible we are often skeptical of uncorroborated testimony that is inherently unlikely tokh v commissioner tcmemo_2001_45 affd 25_fedappx_440 7th cir we are similarly skeptical of igberaese’s documentary_evidence which shows little more than that he has written down his implausible assertions business-travel mileage sec_162 provides a deduction for business_expenses including under sec_162 traveling expenses while away from home in the pursuit of a trade_or_business if the trade_or_business is that of performing services as an employee those deductions are classified as miscellaneous_itemized_deductions miscellaneous_itemized_deductions are allowed only to the extent that they in total exceed percent of adjusted_gross_income sec_62 sec_63 sec_67 sec_1_6001-1 income_tax regs requires taxpayers to keep records sufficient to establish the amounts of the deductions and other items on their returns sec_274 provides that certain kinds of expenditures including expenses of traveling away from home are not deductible unless the taxpayer corroborates certain details no deduction or credit shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel c the business_purpose of the expense or other item sec_1_274-5t and temporary income_tax regs fed reg date permits a taxpayer to otherwise substantiate a deduction in exceptional circumstances where the taxpayer was unable to fully comply with the strict substantiation requirements at the time the relevant expenditure was incurred or where the taxpayer has lost records nothing indicates that either exception applies in this case this strict substantiation rule overrides the general_rule of cohan that we may estimate deductions where evidence is inadequate 39_f2d_540 2d cir estimation of deductions bearing heavily against taxpayer whose inexactitude is of his or her own making 50_tc_823 strict-substantiation provision takes precedence over cohan_rule affd 412_f2d_201 2d cir in the case of deductions for travel away from home sec_1_274-5t and b temporary income_tax regs fed reg date interprets sec_274 to require a taxpayer to maintain a contemporaneous log or similar record which establishes i the amount of each expenditure or category of expenditure ii the dates of departure and return for each trip away from home and the number of days away from home spent on business iii the destination of travel and iv the business_purpose of the trip sec_1_274-5 income_tax regs permits a taxpayer to deduct an amount as vehicle expenses for traveling away from home on the basis of a mileage rate in accordance with other guidance which the irs may prescribe the irs prescribed automobile-travel mileage rates for the first eight months of in revproc_2004_64 2004_2_cb_898 and the rates for the last four months of in announcement 2005_2_cb_714 igberaese’s alleged business travel is uncorroborated and would be so unnecessarily onerous to most people that it is inherently unlikely as a result we disallow all of the mileage deductions we are also skeptical of all of his testimony and self-created documents relating to other issues in this case suits and dry cleaning igberaese claimed an employee-business-expense deduction of dollar_figure for a business suit shoes and dry cleaning he did not present any evidence regarding this deduction the cost of buying and maintaining clothes is deductible only if the clothing is required for the taxpayer’s employment not suitable for general or personal wear and not used for general or personal wear see 74_tc_1266 igberaese has not shown that these requirements have been met cash charitable_contributions sec_170 provides in part that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary sec_1 170a- a income_tax regs provides the following standards for substantiating charitable_contributions in general --if a taxpayer makes a charitable_contribution of money in a taxable_year beginning after date the taxpayer shall maintain for the contribution one of the following i a cancelled check ii a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution a letter or other communication from the donee charitable_organization acknowledging receipt of a contribution and showing the date and amount of the contribution constitutes a receipt for purposes of this paragraph a iii in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution special rules -- i reliability of records -- the reliability of the written records described in paragraph a iii of this section is to be determined on the basis of all the facts and circumstances of a particular case in all events however the burden shall be on the taxpayer to establish reliability factors indicating that the written records are reliable include but are not limited to a the contemporaneous nature of the writing evidencing the contribution b the regularity of the taxpayer’s recordkeeping procedures for example a contemporaneous diary entry stating the amount and date of the donation and the name of the donee charitable_organization made by a taxpayer who regularly makes such diary entries would generally be considered reliable c in the case of a contribution of a small amount the existence of any written or other evidence from the donee charitable_organization evidencing receipt of a donation that would not otherwise constitute a receipt under paragraph a ii of this section including an emblem button or other token traditionally associated with a charitable_organization and regularly given by the organization to persons making cash donations sec_170 and sec_1_170a-13 income_tax regs set forth more stringent substantiation requirements for contributions of dollar_figure or more but they do not govern the deductibility of igberaese’s alleged donations of dollar_figure per week igberaese argues that his spreadsheet satisfies the requirement in sec_1_170a-13 income_tax regs that the taxpayer keep a reliable written record showing the name of the donee the date of the contribution and the amount of the contribution because the contemporaneous nature of the writing evidencing the contribution and the regularity of the taxpayer’s recordkeeping procedures indicate the spreadsheet is reliable see sec_1 l70a-13 a i a and b income_tax regs igberaese’s implausible and uncorroborated mileage-deduction claim casts doubt on all of his other testimony and recordkeeping furthermore the idea that igberaese would regularly entrust fellow church members with substantial sums of money but not remember who any of the individuals were or even roughly how often he did this is also implausible thus we do not find igberaese’s spreadsheet to be reliable we also do not 4in support of the second part of this argument igberaese cited a passage in irs publication charitable_contributions which is similar to the regulation we cite the regulation instead because informal irs publications are not themselves law find that he has established that he made any part of the alleged donations to his church thus as we explain later in connection with igberaese’s noncash contributions we do not have the occasion to consider whether any deduction should be allowed for donations that occurred but were not documented in accordance with regulations noncash charitable_contributions sec_1_170a-13 income_tax regs prescribes the recordkeeping standard relevant to igberaese’s claimed noncash contribution deduction charitable_contributions of property other than money made in taxable years beginning after date -- in general --except in the case of certain charitable_contributions of property made after date to which paragraph c of this section applies generally a deduction of an item for which a deduction of over dollar_figure is claimed any taxpayer who makes a charitable_contribution of property other than money in a taxable_year beginning after date shall maintain for each contribution a receipt from the donee showing the following information i the name of the donee ii the date and location of the contribution iii a description of the property in detail reasonably sufficient under the circumstances although the fair_market_value of the property is one of the circumstances to be taken into account in determining the amount of detail to be included on the receipt such value need not be stated on the receipt a letter or other written communication from the donee acknowledging receipt of the contribution showing the date of the contribution and containing the required description of the property contributed constitutes a receipt for purposes of this paragraph a receipt is not required if the contribution is made in circumstances where it is impractical to obtain a receipt eg by depositing property at a charity’s unattended drop site in such cases however the taxpayer shall maintain reliable written records with respect to each item of donated property that include the information required by paragraph b ii of this section special rules -- i reliability of records -- the rules described in paragraph a i of this section rules placing the burden of establishing reliability upon the taxpayer and providing certain factors to be used in evaluating reliability in the light of all of the facts and circumstances as we discussed earlier also apply to this paragraph b for determining the reliability of written records described in paragraph b of this section ii content of records --the written records described in paragraph b of this section shall include the following information and such information shall be stated in the taxpayer’s income_tax return if required by the return form or its instructions a the name and address of the donee organization to which the contribution was made b the date and location of the contribution c a description of the property in detail reasonable under the circumstances including the value of the property d the fair_market_value of the property at the time the contribution was made the method utilized in determining the fair_market_value and if the valuation was determined by appraisal a copy of the signed report of the appraiser several aspects of the spreadsheet combine to cause us to find it unreliable first the purchase prices seem rather high second the values seem high for used items according to the spreadsheet each of the donated items had been acquired during which would make them to years old when donated third we do not know how igberaese determined the values of the items other than that they were according to his testimony what a willing buyer would pay a willing seller fourth many of the quantities of items seem high considering that igberaese claimed to have purchased the items over the relatively short span of three years fifth the information on the spreadsheet is uncorroborated sixth igberaese admits that he did not compile the values until his return came under audit at which time he arrived at a total value of dollar_figure precisely equal to the amount of the noncash-contribution deduction he had claimed on his return seventh igberaese’s implausible and uncorroborated mileage-deduction claim casts doubt on all of his testimony and recordkeeping in kendrix v commissioner tcmemo_2006_9 we noted that sec_170 provides that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary because igberaese’s spreadsheet is unreliable his deduction has not been verified under regulations prescribed by the secretary this court appears not 5on the irs form_8283 noncash charitable_contributions which he attached to his return igberaese stated that the method used to determine the value of the property was straight_line depreciation igberaese did not explain to the court what this meant it is not apparent to us that such a method would be reasonable under the circumstances or that he used it at all to have squarely addressed whether such a deduction should be disallowed entirely or whether some deduction may be allowed under the cohan_rule see kendrix v commissioner supra we need not decide whether to apply the cohan_rule here because igberaese has failed to establish that he actually made a donation of any substantial value without that assurance from the record relief to the taxpayer would be unguided largesse 245_f2d_559 5th cir casualty_loss the irs objected to the receipt on hearsay and authenticity grounds we directed the parties to address the objection in their briefs we do not exclude the receipt from evidence on the ground of hearsay if genuine it is a kind of record which would be regularly prepared in the course of a contractor’s business see fed r evid we do not exclude the receipt on grounds of authenticity either rule a of the federal rules of evidence provides that the requirement of authentication is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims that rule does not require that the court actually find that the evidence is authentic see united_states v caldwell 776_f2d_989 11th cir igberaese testified that the receipt was authentic because we conclude that his testimony is sufficient to support a finding that the receipt is authentic we admit the receipt as we explain next the circumstances under which igberaese presented the receipt to us cast grave doubt on whether it was prepared by a contractor and whether it accurately reflects an expenditure we conclude therefore that it has minimal probative value the dollar_figure amount of the receipt is itself suspect after igberaese filed his return on which he reported a dollar_figure deduction for hurricane wilma damage his return was audited he supplied the irs auditor with the two documents that he later presented to us to support the deduction the report of the insurance agent which estimated the structural damage at dollar_figure and the dollar_figure receipt for repairing the landscape damage the total casualty_loss that these two documents purport to indicate is dollar_figure igberaese did not explain why he claimed a casualty_loss of only dollar_figure on his return a number of explanations suggest themselves one possibility is that igberaese unjustifiedly claimed a deduction equal to the amount of his insurance deductible thinking that this would not provoke extensive scrutiny and when questioned by the irs hastily created a receipt that exactly matched the deduction 6because homes are commonly insured and losses compensated by insurance are not deductible a taxpayer could expect that an auditor would ask for a detailed explanation of losses in excess of the taxpayer’s policy deductible see sec_165 7another possibility is that igberaese recalled only the yard damage when preparing the return igberaese’s implausible and uncorroborated mileage- deduction claim casts doubt on all of his other testimony and recordkeeping and the circumstances surrounding his casualty- loss deduction cast particular doubt upon it the irs does not dispute the dollar_figure portion of the casualty-loss deduction corroborated by the insurance agent’s report we find that igberaese has failed to meet his burden of proving that he incurred the remaining dollar_figure of the dollar_figure he claimed late-filing penalty the irs’s burden of production for imposing the late-filing penalty of sec_6651 is satisfied by the undisputed fact that igberaese filed his return several months late igberaese has not demonstrated that circumstances relating to his job to his involvement in divorce litigation or to anything else constitute reasonable_cause for the delay therefore we do not find that he is entitled to relief from the late-filing penalty on reasonable-cause grounds substantial-understatement penalty the accuracy-related_penalty of sec_6662 may be imposed on grounds that include substantial_understatement_of_income_tax sec_6662 and negligence sec_6662 8we observe moreover that according to the divorce proceeding docket sheet and the mileage log igberaese presented he was able to drive cross-country to california several times to attend professional-association conferences not directly required for his employment about the time he was beginning his divorce with respect to the accuracy-related_penalty the irs has the burden of production but igberaese retains the burden_of_proof see sec_7491 the irs’s burden of production for imposing the accuracy-related_penalty on the ground of a substantial_understatement_of_income_tax is satisfied by our finding that igberaese is not entitled to any of the deductions at issue and by the fact that the understatement resulting from the denial of these deductions exceeds both dollar_figure and percent of the tax required to be shown on the return we need not consider the ground of negligence because no additional accuracy-related_penalty would result because igberaese did not establish that he in fact incurred any of the expenses at issue or that he had reasonable_cause for erroneously claiming the deductions we sustain the accuracy-related_penalty alleged due-process violation we reject igberaese’s arguments about insufficient consideration of his case at the administrative level see eg doudney v commissioner tcmemo_2005_267 a tax_court trial satisfied the taxpayer’s constitutional due-process right to review of tax_liability to reflect the foregoing decision will be entered for respondent 9igberaese has not asserted that the alleged administrative irregularities made him unable to fully present his case to us
